EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, Line 8: “the seal regions” has been deleted and replaced with --the plurality of seal regions--, in order to maintain consistent claim terminology and in order to clarify which of the previously defined seal regions is being referenced. 
Claim 3, Line 1: the dependency has changed from “claim 2” to --claim 1--, as claim 2 has been cancelled. 
Claim 4, Lines 3-4: “a width” has been deleted and replaced with --the width--, as proper antecedent basis for the width of the package has already been previously established in the claims. 
Claim 5, Line 4: “a width” has been deleted and replaced with --the width--, as proper antecedent basis for the width has already been previously established in the claims..
Claim 6, Lines 1-2: “the closure region comprises a plurality of nonlinear seal regions” has been deleted and replaced with --the at least one nonlinear seal region comprises a plurality of nonlinear seal regions--, in order to overcome a 112 issue with the previously defined at least one nonlinear seal region. 
Claim 11, Line 1: “at least one seal region” has been deleted and replaced with --at least one of the plurality of seal regions--, in order to maintain consistent claim 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NINA K ATTEL/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JES F PASCUA/Primary Examiner, Art Unit 3734